EXHIBIT 99.1 Consolidated Financial Statements Student Transportation Inc. For the years ended June 30, 2012 and 2011 Student Transportation Inc. Consolidated Financial Statements For the years ended June 30, 2012 and 2011 Contents Independent Auditors’ Report 1 Consolidated Balance Sheets 2 Consolidated Statements of Operations 3 Consolidated Statements of Comprehensive Income (Loss) 4 Consolidated Statements of Shareholders’ Equity 5 Consolidated Statements of Cash Flows 6 Notes to the Consolidated Financial Statements 7 INDEPENDENT AUDITORS’ REPORT To the Shareholders of Student Transportation Inc.: We have audited the accompanying consolidated financial statements of Student Transportation Inc., which comprise the consolidated balance sheets as at June 30, 2012 and 2011, and the consolidated statements of operations, comprehensive income (loss), shareholders’ equity and cash flows for the years then ended, and a summary of significant accounting policies and other explanatory information. Management's responsibility for the consolidated financial statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with United States generally accepted accounting principles, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditors’ judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditors consider internal control relevant to the entity's preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of Student Transportation Inc. as at June 30, 2012 and 2011 and the results of its operations and its cash flows for the years then ended in accordance with United States generally accepted accounting principles. Ernst & Young LLP Certified Public Accountants MetroPark, New Jersey September 25, 2012 1 Student Transportation Inc. Consolidated Balance Sheets (000’s of U.S. dollars) As at June 30, 2012 As at June 30, 2011 Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $145 and $104 at June 30, 2012 and 2011, respectively Inventory Prepaid expenses Other current assets Total current assets Other assets Property and equipment, net Oil and gas interests, net Foreign currency exchange contracts - 97 Other intangible assets, net Goodwill Total assets $ $ Liabilities and shareholders’ equity Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Current portion of long-term debt Total current liabilities Long-term debt Asset retirement obligation Deferred income tax liability Class B-Series Three common share liability Other liabilities Total liabilities Shareholders' equity Paid in Share Captial Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes. On Behalf of the Board, Irving R. Gerstein George Rossi 2 Student Transportation Inc. Consolidated Statements of Operations (000’s of U.S. dollars – except share and per share amounts) Year ended June 30, 2012 Year ended June 30, 2011 Revenues $ $ Costs and expenses: Cost of operations General and administrative Non-cash stock compensation Acquisition expenses Depreciation and depletion expense Amortization expense Total operating expenses Income from operations Interest expense Foreign currency gain ) ) Unrealized loss on foreign currency exchange contracts Unrealized re-measurement loss (gain) on 6.25% Convertible Debentures ) Non-cash loss on 6.25% Convertible Debentures conversion feature - Gain on bargain purchase of businesses acquired ) - Other expense, net Income before income taxes Income tax (benefit) expense ) Net income $ $ Weighted average number of shares outstanding-basic Weighted average number of shares outstanding-diluted Basic and diluted net income per common share $ $ See accompanying notes. 3 Student Transportation Inc. Consolidated Statements of Comprehensive Income (Loss) (000’s of U.S. Dollars) Year ended June 30, 2012 Year ended June 30, 2011 Net income: $ $ Other comprehensive income (loss): Unrealized gain (loss) on currency translation adjustments net of tax ) Other comprehensive income (loss) : ) Comprehensive income (loss) $ $ ) See accompanying notes. 4 Student Transportation Inc. Consolidated Statements of Shareholders’ Equity (000’s of U.S. Dollars) Accumulated Share Capital Other Shares Amount Comprehensive Loss Accumulated Deficit Shareholders' Equity Balance at June 30, 2010 $ $ ) $ ) $ Net income - - - Dividends - - - ) ) Common stock issuance - - Conversion of debt to common stock - - Other comprehensive loss - - ) - ) Balance at June 30, 2011 $ $ ) $ ) $ Net income - - - Dividends - - - ) ) Common stock issuance - - Conversion of debt to common stock - - Repurchase of common stock ) ) - - ) Other comprehensive income - - - Balance at June 30, 2012 $ $ ) $ ) $ See accompanying notes. 5 Student Transportation Inc. Consolidated Statements of Cash Flows (000’s of U.S. Dollars) Year ended June 30, 2012 Year ended June 30, 2011 Operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Deferred income taxes ) ) Unrealized loss on foreign currency exchange contracts Non-cash loss on 6.25% Convertible Debentures conversion feature - Unrealized re-measurement loss (gain) on 6.25% Convertible Debentures ) Amortization of deferred financing costs Non-cash stock compensation Gain on disposal of fixed assets ) ) Gain on bargain purchase of businesses acquired ) - Depreciation and depletion expense Amortization expense Changes in current assets and liabilities: Accounts receivable ) Prepaid expenses, inventory and other current assets ) ) Accounts payable ) Accrued expenses and other current liabilities ) ) Changes in other assets and liabilities 44 ) Net cash provided by operating activities Investing activities Business acquisitions, net of cash acquired ) ) Payments on seller debt ) ) Purchases of property and equipment ) ) Proceeds on sale of equipment Net cash used in investing activities ) ) Financing activities 6.25% Convertible Debenture offering - Expenses associated with convertible debenture offering - ) Offering of common shares, net of expenses - Redemption of Class B Series Two and Three common shares ) ) Financing fees ) ) Repurchase of common stock ) - Common stock dividends ) ) Borrowings on credit facility Payments on credit facility ) ) Net cash provided by financing activities Effect of exchange rate changes on cash Net increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental information: Cash paid for interest $ $ Cash paid for income taxes $ $ See accompanying notes. 6 Student Transportation Inc. Notes to Consolidated Financial Statements For the years ended June 30, 2012 and 2011 (000’s of U.S. Dollars, unless specified) 1.General Student Transportation Inc. (“STI” or the “Company”) is a corporation established under the laws of the Province of Ontario.STI together with its indirect subsidiary Student Transportation of America ULC (“STA ULC” and together with STI the “Issuer”), completed an Initial Public Offering (the “IPS Offering”) on December 21, 2004 through the issuance ofincome participating securities (“IPSs”).Each IPS consisted of one common share of STI and Cdn $3.847 principal amount of 14% subordinated notes of STA ULC (the “Subordinated Notes”).On December 21, 2009, the Company redeemed the remaining Subordinated Notes, originally issued as a component of the IPSs, as the final step in the process of converting from the IPS structure to a traditional common share structure.STI owns 100% of the Class A common shares of Student Transportation of America Holdings, Inc. (“STA Holdings”). Management owns 100% of the Class B Series Two and Class B Series Three common shares of STA Holdings pursuant to the grant of shares under the STA Holdings Equity Incentive Plan (“EIP”) (see Note 12).STI currently holds a 99.0% interest in STA Holdings, through its ownership of the Class A shares of STA Holdings. STI also owns 100% of the outstanding shares of Parkview Transit. On November 10, 2011, the Company rolled over and extended the maturity of its $35 million of Senior Secured Notes for an additional five year term.The original maturity of the Senior Secured Notes was December 31, 2011 and the Senior Secured Notes carried an initial fixed coupon of 5.941%.The rollover of the Senior Secured Notes now reflects a fixed coupon of 4.246% and a maturity of November 10, 2016 (see Note 8). On March 19, 2012, the Company issued 10,950,000 common shares pursuant to a bought deal for total gross cash proceeds of $75.7 million (Cdn $75.0 million) (the “2012 Bought Deal”). The net proceeds of $71.1 million (Cdn $70.5 million), after commissions and fees, were used entirely to pay down debt on the Company’s senior credit facility (see Note 10). On March 23, 2012, the Company issued 1,300,000 common shares in connection with the overallotment option under the 2012 Bought Deal, for total gross proceeds of $8.9 million (Cdn $8.9 million).The net proceeds of $8.5 million (Cdn $8.5 million), after commissions and fees, were used entirely to pay down debt on the Company’s senior credit facility (see Note 10). STA Holdings owns 100% of the outstanding shares of Student Transportation of America, Inc. (“STA, Inc.”).The Company, through its ownership of STA Holdings and Parkview Transit, is the third largest provider of school bus transportation services in North America. 2. Basis of Presentation These consolidated financial statements have been prepared by management in accordance with accounting principles generally accepted in the United States (“US GAAP”).The accompanying consolidated financial statements include the accounts of the Company and all of its subsidiaries.All significant intercompany accounts and transactions have been eliminated in consolidation. 7 Student Transportation Inc. Notes to Consolidated Financial Statements For the years ended June 30, 2012 and 2011 (000’s of U.S. Dollars, unless specified) 2. Basis of Presentation (continued) The significant accounting policies used to prepare the financial statements are described below: Foreign Currency Translation Monetary assets and liabilities denominated in a currency other than the functional currency are translated at the rate of exchange prevailing at the balance sheet date.Transactions denominated in a currency other than the functional currency are translated at the rate of exchange prevailing on the transaction date.Gains and losses on translation of these items are considered transaction gain and losses and are included in the consolidated statements of operations in foreign currency (gain) loss. The functional currency of STI, STA ULC and the Company’s Canadian operations, is the Canadian dollar.The functional currency of the Company’s operations in the United States is the U.S. dollar.The Company’s financial statements are reported in U.S. dollars, as the principal operations and cash flows of its subsidiaries are conducted in U.S. dollars.As a result, the assets and liabilities of the Company, STA ULC and the Company’s Canadian operations are translated into U.S. dollars using the exchange rate in effect at the period end and revenues and expenses are translated at the average rate during the period.Exchange gains or losses on translation are deferred as a separate component of shareholders’ equity.The 7.5% Convertible Debentures and the 6.75% Convertible Debentures of STI are denominated in Canadian dollars.As the functional currency of STI is the Canadian dollar, exchange gains or losses related to the 7.5% Convertible Debentures and the 6.75% Convertible Debentures on the translation of the STI financial statements into U.S. dollars, the reporting currency, are deferred as a separate component of shareholders’ equity.The 6.25% Convertible Debentures of STI, as described in Note 8, are denominated in U.S. dollars.As the functional currency of STI is the Canadian dollar, unrealized gains or losses on remeasurement of the 6.25% Convertible Debentures into Canadian dollars are considered transaction gains and losses, at the STI level, and are included in the consolidated statement of operations. Cash and Cash Equivalents Cash and cash equivalents include all cash balances and highly liquid investments with maturities of three months or less from the date of purchase.At June 30, 2012 and June 30, 2011 there were no cash equivalents. Use of Estimates The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. 8 Student Transportation Inc. Notes to Consolidated Financial Statements For the years ended June 30, 2012 and 2011 (000’s of U.S. Dollars, unless specified) 2. Basis of Presentation (continued) The Company bases its estimates on historical experience, actuarial evaluations and on various other assumptions that it believes are reasonable under the circumstances. Amounts reported based upon these estimates include, but are not limited to, insurance reserves, income taxes, goodwill and intangible assets, derivative contracts, certain components of long term debt, Class B Series Two and Series Three common share liability and other long-lived assets. Allowance for Doubtful Accounts The Company establishes provisions for losses on accounts receivable if it is determined that all or part of the outstanding balance is not collectable. Collectability is reviewed regularly and an allowance is established or adjusted, as necessary, using the specific identification method. Concentration of Credit Risk Credit is extended based on an evaluation of the customer’s financial condition and, generally, advance payment is not required. The Company has no individual customers which account for more than 10% of its revenues. Anticipated credit losses are provided for in the financial statements.Management monitors the financial condition of its customers to reduce the risk of loss. Inventories Inventories, consisting primarily of repair parts and vehicle accessories, are valued at the lower of cost or market determined on a first-in, first-out (FIFO) method. Property and Equipment Property andequipment is recorded at cost or at fair value if obtained as part of a business acquisition, less accumulated depreciation. Ordinary maintenance and repairs are expensed as costs are incurred.Depreciation on transportation equipment is computed on a usage basis over the estimated useful lives of the assets, which approximate a range from seven to eleven years. Leasehold improvements are amortized over the shorter of the lease term or the estimated useful lives of the assets. Buildings are depreciated on a straight line basis over 40 years. Other property and equipment is depreciated on a straight line basis over three to five years. The Company recorded depreciation expense of $36.2 million and $30.7 million for the years ended June 30, 2012 and 2011, respectively. 9 Student Transportation Inc. Notes to Consolidated Financial Statements For the years ended June 30, 2012 and 2011 (000’s of U.S. Dollars, unless specified) 2. Basis of Presentation (continued) Goodwill and Indefinite Lived Intangibles Goodwill represents the excess of cost over fair value of net assets acquired in business combinations accounted for under the purchase method.Goodwill and tradenames are not amortized but rather assessed for impairment annually or more frequently if circumstances change and indicators of impairment are present. The annual impairment testing is performed in the fourth quarter. When assessing goodwill impairment, Accounting Standards Codification (“ASC”) 350-20, Intangibles-Goodwill and Other, requires a two stepimpairment test. The Company first compares the fair value of the reporting unit with its carrying value, including goodwill. If the carrying value exceeds the fair value, the carrying value is then compared to the implied fair value of goodwill.If the implied fair value of goodwill is less than the carrying value of goodwill, an impairment loss will be recognized in the statement of earnings in an amount equal to the difference and the implied fair value of goodwill becomes the new carrying value of goodwill for that reporting unit which is then used in future impairment tests. Other Identifiable Intangible Assets When assessing the impairment for tradenames, if the carrying value exceeds the fair value, an impairment loss will be recognized in the statement of earnings in an amount equal to the excess. Fair values are derived by using discounted cash flow analyses which requires, among other factors, estimates of the amount and timing of projected cash flows and the appropriate discount rate.Other identifiable intangible assets consist of contract rights and covenants not to compete. Contract rights, which include customer relationships, are amortized on a straight-line basis over an estimated useful life of 20 to 23 years. The useful life for contract rights was determined based on third party valuation reports prepared for the Company.The valuations took into account the average length of the contracts, the expected renewal periods and assumptions regarding future renewals based upon historical customers lives.Covenants not to compete are amortized on a straight-line basis over an estimated useful life of two to five years (see Notes 3 and 6). Amortization of intangible assets amounted to $3.4 million for each of the years ended June 30, 2012 and 2011. Convertible Debentures The principal amounts of the 7.5% Convertible Debentures and the 6.75% Convertible Debenturesare convertible into common shares of the Company at the option of the holders and the Company under certain conditions. The Company has determined that the debentures are not required to be bifurcated into separate debt and equity components. In accordance with ASC 470-20, Debt with Conversion and Other Options, if the conversion feature of the debenture is non-beneficial (i.e. “out of the money”) upon issuance and the Company cannot settle conversions in cash, the full 10 Student Transportation Inc. Notes to Consolidated Financial Statements For the years ended June 30, 2012 and 2011 (000’s of U.S. Dollars, unless specified) 2. Basis of Presentation (continued) proceeds from these debentures should be recorded as a liability with no value attributed to the conversion feature. As such, the Company has recorded the full amount of the debentures as a liability. The 7.5% Convertible Debentures and the 6.75% Convertible Debentures of STI are denominated in Canadian dollars. The 6.25% Convertible Debentures of STI are denominated in U.S. dollars.In accordance with ASC 815, Derivatives and Hedging, as the conversion feature on STI’s 6.25% Convertible Debentures provides that the US dollar denominated notes can be converted at a US dollar denominated strike price into common shares of STI, a Canadian dollar functional currency entity, the conversion feature represents an embedded derivative that must be bifurcated and accounted for separately.The embedded conversion feature is recorded at fair value in other liabilities at each reporting period end with the non-cash changes in fair value included in the consolidated statement of operations. The Company recorded a non-cash loss for the year ended June 30, 2012 of $1.0 million in connection with the change in fair value of the embedded conversion feature during the 2012 fiscal year.The value of the embedded conversion feature represents a liability of $2.0 million and $1.0 million as at June 30, 2012 and 2011, respectively, which are included within other liabilities in the consolidated balance sheet. Deferred Financing Costs The Company incurred costs related to obtaining debt financing. The Company capitalized costs associated with its credit agreement, Senior Secured Notes and costs related to the three issuances of the convertible debentures. These costs have been capitalized and are being amortized to interest expense over the term of the related debt using the effective interest rate method.The carrying value of the deferred financing costs was $6.7 million and $7.6 million as of June 30, 2012 and 2011 respectively.Amortization expense totaled $1.7 million and $2.9 million for the years ended June 30, 2012 and 2011, respectively.Deferred financing costs are included in other assets in the consolidated balance sheet. Impairment of Long-Lived Assets Management continually evaluates whether events or circumstances have occurred that indicate that the remaining estimated useful lives of property and equipment, contract rights and covenants not to compete may warrant revision or that the remaining balances may not be recoverable. Events or circumstances that would trigger testing for impairment include, but are not limited to, the loss of a significant school district customer contract, a significant increase in the Company’s expense levels absent a corresponding increase in revenue that causes operating or cash flow losses or projected operating or cash flow losses, significant adverse changes in legal factors or the business climate in which the Company operates that could affect the value of long-lived assets, or the expectation that a long-lived asset will be sold or otherwise disposed of at a loss before the end of its previously estimated useful life.If this review indicates that the assets will not be 11 Student Transportation Inc. Notes to Consolidated Financial Statements For the years ended June 30, 2012 and 2011 (000’s of U.S. Dollars, unless specified) 2. Basis of Presentation (continued) recoverable, as determined based on the undiscounted future cash flows from the use of the assets, the carrying value of the assets will be reduced to their estimated fair value. Business Combinations The Company accounts for business combinations under the principles codified in ASC 805, Business Combinations.The principles set forth how an acquirer recognizes and measures assets acquired, liabilities assumed, non-controlling interest and goodwill in a business combination.Key components include: (i) recognition of transaction costs in current period earnings and included in the consolidated statement of operations in acquisition expense; (ii) recognition of the estimated fair value of all contingent consideration at the acquisition date and an adjustment to fair value at each reporting date with an offset to current period earnings included in the consolidated statement of operations in other (income) expense; (iii) adjustments to deferred tax asset valuation allowances and income tax uncertainties recorded at the acquisition date to be recognized in current period earnings; (iv) acquisition method accounting is applied on the date that control is obtained in step acquisitions; (v) re-measurement of previously acquired non-controlling equity investments at fair value as at the acquisition date with an offset to current period earnings; and (vi) any excess of fair value of acquired net assets over the acquisition consideration results in a bargain purchase which is recognized in the statement of operations. Income Taxes Income taxes have been computed utilizing the asset and liability approach, under which deferred tax assets and liabilities are recognized for the expected future tax consequences of temporary differences between the financial reporting and tax bases of assets and liabilities. Deferred tax assets and liabilities are measured using the currently enacted tax rates expected to be in effect for the years in which those taxes are expected to be realized or settled.A valuation allowance is recorded to reduce deferred tax assets to the amount that is believed to be more likely than not to be realized. The recorded deferred income tax liability results from a difference between the book and tax basis of certain transportation equipment, other equipment and intangible assets. The Company uses judgment in determining income tax provisions and in evaluating its tax positions under the accounting guidance for income taxes.Additional provisions for income taxes are established when, despite the belief that tax positions are fully supportable, there remain certain positions that do not meet the minimum probability threshold, which is a tax position that is more-likely-than-not to be sustained upon examination by the applicable taxing authority.The Company and its subsidiaries are examined by various federal and state tax authorities.The Company regularly assesses the potential outcomes of these examinations and any future examinations for the current or prior years in determining the adequacy of its provision for income taxes.The Company continually assesses the likelihood and amount of potential adjustments and adjusts the income tax provision, the current tax liability and deferred taxes in the period in which 12 Student Transportation Inc. Notes to Consolidated Financial Statements For the years ended June 30, 2012 and 2011 (000’s of U.S. Dollars, unless specified) 2. Basis of Presentation (continued) the facts that give rise to a revision become known. The Company recognizes interest and penalties related to underpayment of income taxes in income tax expense (see Note 7). Revenue Recognition Revenue from the Company’s school bus operations is recognized when the following criteria are met:persuasive evidence of an arrangement exists, services have been rendered, the price to the buyer is fixed and determinable, and collectability is reasonably assured.The Company bills customers on a monthly basis upon the completion of school bus routes, which are based on contracts or extension agreements with customers. Revenue from oil and gas interests is derived from the Company’s partial ownership in various oil and gas wells.As a non-operator, the Company records revenue from its oil and gas interests based on its share of the sales value of production from producing wells.Revenue is received from the well operators and is recognized when the commodities are delivered to customers, the price is fixed or determinable and collectability is assured. Insurance Reserves The Company had approximately $15.9 million and $14.4 million in recorded insurance reserves at June 30, 2012 and 2011, respectively. These reserves reflect the estimated deductible amounts the Company is responsible for under its workers’ compensation and vehicle liability insurance programs. Insurance expense for these items is largely dependent on the Company’s claims experience and the Company’s ability to control such claims, in addition to third party premiums/expenses associated with this coverage.The Company has recorded estimated insurance reserves for the anticipated losses on open claims and estimated reserves for incurred but not recorded claims under the workers’ compensation and vehicle liability programs based upon actuarial analysis prepared by an independent third party actuary.Although the estimates of these accrued liabilities are based on the factors mentioned above, it is possible that future cash flows and results of operations could be materially affected by changes in our assumptions or changes in claims experience. Stock Based Compensation The Company accounts for stock-based compensation and other stock-based payments using the fair value method.Under the fair value method, the fair value of stock based compensation and other stock-based payments are estimated at the grant date and the total fair value is amortized over the vesting schedule of the awards as compensation expense. The Class B Series Two and Class B Series Three common shares issued by STA Holdings are fully vested on the grant date, and, as such, the Company recognizes compensation expense when the shares are issued. STA Holdings has issued only Class B Series Three common shares pursuant to the EIP during fiscal year 2012 and fiscal year 2011. All future share awards under the EIP plan will be in the form of 13 Student Transportation Inc. Notes to Consolidated Financial Statements For the years ended June 30, 2012 and 2011 (000’s of U.S. Dollars, unless specified) 2. Basis of Presentation (continued) grants of Class B Series Three common shares, and there will be no further issuance of Class B Series Two common shares. These shares are accounted for as a liability upon issuance and marked to market on a quarterly basis (see Note 12).The Company recognized $3.6 million and $2.5 million in non-cash stock-based compensation expense based on the estimate fair value on the date of grant of the shares issued, for the years ended June 30, 2012 and 2011, respectively. The Class B Series Two and Class B Series Three common shares are not traded in an active market and have certain restrictions on their transferability. These shares are accounted for as a liability upon issuance, as a result of a put option they contain. In the case of the Class B Series Two common shares issued pursuant to the EIP during the period the IPS structure was in place, the put option provides for a fair market value of Class B Series Two common shares put at an amount equal to the weighted average trading price of the STI common shares for the ten consecutive trading days immediately prior to the date of put, plus Cdn. $3.847 (an amount equivalent to the historical value of the Subordinated Note component of the IPS).In the case of the Class B Series Three common shares to be utilized for EIP share grants subsequent to the end of the IPS structure, the put option provides for a fair market value of Class B Series Three common shares put at an amount equal to the weighted average trading price of the STI common shares for the ten consecutive trading days immediately prior to the date of put. Stock based compensation expense associated with the issuance of Class B Series Two and Class B Series Three common shares is based on the trading value of the STI common shares at the date of grant, similar to the fair value of such common shares in connection with the put option values described above. Accounting for Derivatives and Hedging Activities Derivatives are recorded at fair value on the balance sheet, which, in accordance with ASC 820, Fair Value Measurements and Disclosure, requires that a company take into account its own credit risk and the credit risk of the counterparty when determining the fair value of financial assets and financial liabilities, including derivative instruments. Changes in fair value will be recorded in the income statement or through other comprehensive income depending on the nature of the derivative instrument. The Company did not elect hedge accounting for any of its derivative financial instruments and therefore records all changes in fair value in the income statement. The Company has offset the fair value amounts recorded on its forward foreign currency contracts executed with the same counterparty under an executed master netting arrangement. Segment Reporting The Company has two reportable segments, a transportation segment and an oil and gas segment.The transportation segment provides school bus and management services to public and private 14 Student Transportation Inc. Notes to Consolidated Financial Statements For the years ended June 30, 2012 and 2011 (000’s of U.S. Dollars, unless specified) 2. Basis of Presentation (continued) schools in North America.The oil and gas segment represents the Company’s investments as a non-operator in oil and gas interests. Oil and Gas Interests The Company holds non-operating interests in oil and gas properties, which are jointly owned with others.The financial statements reflect the Company’s proportionate interest in the oil and gas activities as a non-operator. The Company uses the full-cost method of accounting for oil and gas interests to determine the capitalized cost, whereby certain expenditures related to the acquisition, exploration and development of oil and gas properties are capitalized.Capitalized costs include the cost of land acquired or leased, intangible drilling costs such as those for equipment, casing and attachments on both productive and non-productive wells.These costs, net of salvage values, are accumulated in a single cost center and are depleted and amortized using the units-of production method.Natural gas reserves and production are converted, at a ratio of six thousand cubic feet of natural gas to one barrel of oil, for depletion and depreciation purposes. In connection with the oil and gas interests, the Company has an asset retirement obligation which represents the liability associated with the retirement of long-lived assets that arise from the acquisition, construction, development or normal operation of such assets. Under US GAAP, the impairment test for oil and gas assets (the “ceiling test”) requires the Company to use tax effected discounted cash flow using a present value technique. Under ASC 932, Extractive Industries – Oil and Gas, the pricing assumption to be used in the ceiling test calculation is defined as the twelve month average of realized prices. Earnings per Share Basic and diluted earnings per share are calculated by dividing the net income for the period by the weighted number of shares outstanding during each period. The shares used in the calculation of basic earnings per share are based on the weighted average number of shares outstanding.Shares used in the calculation of diluted earnings per share are based on the weighted average number of shares outstanding plus an adjustment for the incremental shares that would be outstanding assuming the exercise of the Company’s Convertible Debentures. The net income for basic earnings per share is net earnings available to common stockholders.The net income for diluted earnings per share is net earnings available to common stockholders with interest expense associated with the Convertible Debentures added back (net of tax) for the assumed conversion of the Convertible Debentures into common stock. 15 Student Transportation Inc. Notes to Consolidated Financial Statements For the years ended June 30, 2012 and 2011 (000’s of U.S. Dollars, unless specified) 2. Basis of Presentation (continued) Seasonality The Company’s operations are seasonal and follow the school calendars of the public and private schools it serves. During the summer school break, revenue is derived primarily from summer camps and private charter services.Since schools are not in session, there is no school bus transportation revenue. Depreciation of fixedassets occurs in the months during which schools are in session, which is generally September through June. A full year’s worth of depreciation is recorded in these ten months to match the vehicles’ usage. Recent Accounting Pronouncements ASC 820-10, Fair Value Measurements and Disclosures, was amended in May 2011, to clarify certain disclosures and improve consistency with international reporting standards.This amendment is effective for the Company beginning July 1, 2012.The Company does not expect this adoption to have a material effect on our consolidated financial statements. ASC 220-10, Comprehensive Income, was amended in June 2011, to require entities to present the total of comprehensive income, the components of net income and the components of other comprehensive income in a single continuous statement of comprehensive income or in two separate consecutive statements.The amendment does not change the items that must be reported in other comprehensive income or when an item of other comprehensive income must be reclassified to net income under current US GAAP.The Company adopted this guidance beginning July 1, 2011. ASC 350-20, Intangibles and Goodwill, was amended in September 2011, and gives Companies the option to perform a qualitative assessment to first assess whether the fair value of a reporting unit is less than its carrying value.If an entity determines that is more likely than not that the fair value of the reporting unit exceeds its carrying value, then performing the two-step impairment test is unnecessary. This amendment is effective for the Company beginning July 1, 2012.The Company does not expect this adoption to have a material effect on our consolidated financial statements. ASC 350-30, Intangibles Other than Goodwill, was amended in July 2012, and gives Companies the option to first assess qualitative factors to determine if a quantitative impairment test of the indefinite-live intangible asset is necessary.If the qualitative assessment reveals that it’s more likely than not that the asset is impaired, a calculation of the assets’ fair value is required. Otherwise, no quantitative calculation is necessary. This amendment is effective for the Company beginning July 1, 2013.The Company does not expect this adoption to have a material effect on our consolidated financial statements. 16 Student Transportation Inc. Notes to Consolidated Financial Statements For the years ended June 30, 2012 and 2011 (000’s of U.S. Dollars, unless specified) 3.Business Combinations 2012 Acquisitions On May 24, 2012, the Company closed its acquisition of certain assets and contracts in both Texas and Washington from National Express Corporation (“NEX”). Earnings from the businesses acquired are included in the Company’s results of operations from the acquisition date.The aggregate purchase price for these assets was approximately $6.6 million. Current assets, less current liabilities $ Property and equipment Intangible assets Deferred taxes ) Fair value of net assets acquired $ The purchase price consisted of $6.4 million in cash and $0.2 million in contingent consideration associated with the renewal of four contracts due in 2013. Identifiable intangible assets consist of contract rights of $0.8 million that will be amortized over 20 years and covenants not to compete of $0.9 million that will be amortized over an estimated useful life of one and one-half years. The purchase price was lower than the fair value of the businesses acquired. NEX was required to dispose of these businesses by the U.S. Department of Justice in order to complete the acquisition of another competitor.Therefore the Company has recognized a gain of approximately $6.9 million, which is included in the consolidated statement of operations. On November 15, 2011, the Company closed its acquisition of all of the outstanding common stock of Dairyland Buses, Inc, Dairyland-Hamilton Inc., Lakeland Area Bus Service, Inc., and Lakeside Buses of Wisconsin (collectively “Dairyland”), located in Waukesha, Wisconsin.Earnings of the acquired companies are included in the Company’s results of operations from the acquisition date. The aggregate purchase price of this acquisition was $47.0 million. The allocation of purchase price is preliminary and may change upon the final determination of the tax basis of the assets acquired. Current assets, less current liabilities $ Property and equipment Intangible assets Deferred taxes ) Subtotal Goodwill Total $ 17 Student Transportation Inc. Notes to Consolidated Financial Statements For the years ended June 30, 2012 and 2011 (000’s of U.S. Dollars, unless specified) 3.Business Combinations (continued) The purchase price consisted of $47.0 million in cash. Identifiable intangible assets consist of contract rights of $4.8 million that will be amortized over 20 years, covenants not to compete of $0.1 million that will be amortized over an estimated useful life of five years and tradenames of $2.7 million with an indefinite life.Approximately $0.5 million dollars of acquisition-related costs have been recognized as an expense in the statement of operations. The goodwill attributed to this acquisition includes the value of the workforce acquired, the opportunity to expand within the marketplace and other key competitive advantages. Goodwill related to this acquisition of $2.3 million is deductible for tax purposes. On October 7, 2011, the Company closed its acquisition of all of the outstanding common stock of School Transportation Services, LLC (the “STS” acquisition), located in Passaic County, New Jersey. Earnings of the acquired company are included in the Company’s results of operations from the acquisition date. The aggregate purchase price of this acquisition was $4.5 million. Current assets, less current liabilities $
